Title: From George Washington to George Clinton, 16 August 1777
From: Washington, George
To: Clinton, George



Dear Sir
Head Quarters Camp at Cross Roads [Pa.]Augt 16. 1777.

Your favour of the 13th with the inclosed Papers are before me.
I wish the accounts of the two actions near Fort Schuyler had been more clear and intelligible than they are, as more Dependence could then be placed on the Authenticity of the Particulars, and a stronger assurance

formed of the advantages being as fully on our side as they are there represented. If the Loss of some of their most spirited Leaders which happen’d on these occasions do not operate too forcibly on the minds of the People in that quarter, I should imagine these little Successes might be productive of valuable Consequences—The Indians we know are not a very persevering people, but on the contrary are apt to be discouraged by the most trifling miscarriages; and two Rebuffs like these would be no inconsiderable inducements with them to abandon the British Troops and leave them to prosecute the business alone—These little Reverses of Fortune will also have their influence, in abating that confidence which their former uninterrupted Successes have inspired into the Enemy; and will tend proportionably to revive the drooping Spirits of our Army. I shall be obliged to you when you receive any more explicit Intelligence of what has happen’d to communicate it to me.
I see with the most sensible Pleasure the exertions of your State dismember’d as it is, and under every discouragement and disadvantage—I lament that any causes are sufficiently powerful to prevent that effectual aid from your Eastern Neighbours, which the interest of the Public Cause and the immediate Safety of your particular State so pressingly deman at this time. But though it is dilatory in coming, I cannot but hope it will still come before it is too late—I imagine one cause and not the least material of their Delay, is an apprehension of General Howes Army—It were to be wished his Designs were once reduced to a Certainty, this I should be in hopes would serve to remove that Inactivity and Indecision, which I believe proceeds in a great measure from Suspense and Uncertainty—I am however advised that a Body of New Hampshire Militia, under General Stark had join’d General Lincoln at Bonnington, and another of Massachusetts Militia, was partly arrived and the rest arriving at the same place. A tolerable Body of Men once collected there would make Mr Bourgoigne anxious for his Rear—oblige him to advance circumspectly and to leave such strong Posts behind, as must make his main body very weak, and extremely capable of being repulsed by the force we shall have in front. I should not be very uneasy for the Issue, if I could once see our Northern Army recoverd from their present Dejection and restored to a tolerable degree of Confidence and Animation.
From some Expressions in a Letter which I have seen, written by General Lincoln to General Schuyler, I am led to infer it is in contemplation to unite all the Militia and Continental Troops in one body and make an opposition wholly in front—If this is really the intention I should think it a very ineligible Plan—An Enemy can always act with far more vigor and effort, when they have nothing to apprehend for

their Flanks and Rear than when they have, and it is one of the most approved and most universally practiced Manœuvres of War, to keep their Fears continually awake on these accounts, and when circumstances permit to be actually in condition to give them serious Annoyance in those Parts—Independent of the Inconveniences that attend a Situation where the Rear and Flank are constantly exposed to the insults of light parties which may be at every moment harrassing them, the necessity of never losing sight of the means of a secure Retreat, which ought to be the first Object of an Officers Care must be exceedingly embarrassing, where there is a Force in such a position as to endanger it. If a respectable Body of Men were to be stationed on the Grants, it would undoubtedly have the effects intimated above, would render it not a little difficult for Mr Bourgoigne to keep the necessary Communication open, and they would frequently afford opportunities of intercepting his Convoys—If there should be none there, he might advance with Security, leaving small Posts behind, and might draw his Supplies regularly and without Interruption, than which nothing could tend more to facilitate his operations and give them Success.
These Reasons make it clearly my opinion, that a sufficient body of Militia should always be reserved in a Situation proper to answer those Purposes—If there should be more collected than is requisite for this use, the Surplussage may with Propriety be added to the main body of the Army—I am not however so fully acquainted with every Circumstance that ought to be taken into consideration, as to pretend to do any thing more than to advise in the matter—Let those on the Spot determine and act as appears to them most prudent.
In addition to the two Regiments that are gone from Peeks-Kill, I am forwarding as fast as possible to join the Northern Army Col. Morgans Corps of Riflemen amounting to about 500 Men. These are all chosen Men selected from the Army at large—well acquainted with the use of Rifles and with that mode of Fighting which is necessary to make them a good Counterpoise to the Indians, and have distinguished themselves on a variety of occasions since the formation of the Corps in Skirmishes with the Enemy. I expect the most eminent Services from them, and I shall be mistaken if their presence does not go far toward producing a general Desertion among the Savages—I should think it would be well even before their arrival to begin to circulate these Ideas with proper Embellishments, throughout the Country and in the army and to take pains to communicate them to the Enemy—It would not be amiss among other Things to magnify Numbers.
I am of the opinion of the Council of Safety that your presence to the Northward might have a very happy Influence, and if it were compatible with the many other Calls there are and will be upon you, I

could wish to see you at the Northern Army at the head of the Militia of your State. I am with the greatest Regard Sir Your most obedt hble Servt

Go: Washington


P.S. It is most probable that General Schuyler will have put it out of the Enemys Power to avail themselves of the Convenience of Water Carriage by removing all Boats out of their way—if however this necessary Precaution should not have occur’d to him, it will be proper to remind him that all means of facilitating their Progress down the River should be cut off as speedily as possible.

